Citation Nr: 1738690	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-35 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to or aggravated by pes planus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral flat feet, and, if so, whether service connection for bilateral flat feet is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg disability, and, if so, whether service connection for a bilateral leg disability is warranted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant had active duty for training (ACDUTRA) from August 1979 to February 1980.  The appellant has not been granted service connection for any disability.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In October 2015, the appellant authorized his attorney to receive a complete copy of his file.  In December 2015, the Records Management Center provided the requested file.  In October 2016, the appellant's attorney requested updated status information about the claims, following the submission of an appeal to the Board in October 2015.  

In November 2016, the appellant, through his attorney, requested that the Board allow an extension of 30 days to submit additional evidence or argument.  In January 2017, the Board granted that extension, indicating that additional materials should be submitted within 30 days from the date of that letter, which was issued in early January 2017.  Later that same month, in January 2017, the appellant's attorney requested that the appeal be advanced on the docket, and requested a complete copy of the appellant's file.  The electronic claims file reflects that the motion to advance this appeal on the docket has been granted.  The appellant was provided a complete copy of the electronic claims file in August 2017, shortly after the appellant withdrew the request for the file in July 2017.  Appellate review may proceed.

The claim for service connection for a back disability and the reopened claims for service connection for bilateral flat feet and for a bilateral knee disability, to include a leg disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2005, the AOJ denied claims for service connection for bilateral flat foot disability and bilateral knee disability, to include leg disability; the appellant did not appeal that determination, and no new and material evidence was received within one year, so the denials became final.  

2.  A September 2014 private medical opinion is not cumulative or redundant and raises a reasonable possibility of substantiating the claims for service connection for flat foot disability and knee or leg disability.


CONCLUSIONS OF LAW

1.  The November 2005 decision that denied claims for service connection for bilateral flat foot disability and bilateral knee or leg disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2016); 38 C.F.R. §§ 3.104, 3.156, 20.1104 (2016).

2.  Evidence received since the November 2005 rating decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  In this case, the appellant seeks, in part, to reopen two previously-denied claims.  In this decision, the Board agrees with the AOJ's determination that the claims are reopened.  Since this decision is favorable to the appellant, no further discussion of the adequacy of notice as to those claims is required.  

VA also has a duty to assist a claimant.  In this case, service treatment records have been obtained.  VA has obtained official confirmation of the appellant's dates and type of service.  VA clinical records are associated with the claims file.  The claimant has submitted a private medical opinion and private clinical records.  VA has, therefore, complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 as to the claims addressed in this decision.  No further action is required to meet those duties.

Request to reopen claims, bilateral flat feet and bilateral leg disability

In July 2005, the appellant submitted claims for service connection.  By a rating decision issued in November 2005, claims for service connection for bilateral flat foot disability and for a bilateral knee or leg disability were denied.  The appellant did not disagree with or appeal from those decisions, and the denial of the claims became final in November 2006.

In November 2009, the Veteran sought to reopen the claim for service connection for a bilateral leg disability.  VA treatment records disclosed that the Veteran had been treated for several medical and psychiatric diagnoses, but failed to disclose treatment for a knee or leg disability.  The appellant also provided private treatment records dated from June 2007 to January 2010.  Those records disclosed lumbar pain, diabetes mellitus, and painful feet.  The records included diagnostic examination of the lower legs, which disclosed that no deep venous thrombosis was present.  The RO determined that the private treatment records and VA treatment records since the 2005 rating decision did not include new or material evidence, and did not reopen the claim for service connection for a leg disability.  A rating decision prepared in February 2010 denied the request to reopen the claim for service connection for a bilateral leg disability.

In July 2014, the Veteran submitted a statement indicating that his knees locked up during service and he was given braces, and was on a profile until he could walk again.  

In September 2014, a private medical opinion was provided by MMcI, MD.  Dr. MMcI stated that the appellant's current flat feet were diagnosed during the appellant's military service.  Dr. MMcI stated that the appellant wore heavy duty boots in service "that caused his arches to fall."  Dr. MMcI further opined that the appellant's flat feet had become "progressively worse" over the years, had caused plantar fasciitis, "aggravated both knees" and the "lower back."  Dr. McMI stated that the appellant required custom orthotics in his shoes at all times, as well as medication and physical therapy.  

The RO determined that the September 2014 medical opinion was new and material to reopen the claims for service connection for flat feet and for a knee or leg disability.  The Board must consider whether new and material evidence has been presented, regardless of whether the AOJ did or did not reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The threshold for determining whether the evidence raises a possibility of substantiating a claim is low.  For example, if the new evidence raises a duty to assist or further assist the claimant to develop the evidence, or, when reviewed together with the evidence already of record raises a possibility of substantiating the claim or requires further development, the low threshold for determining that evidence is new and material is met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board agrees with the RO that the September 2014 private medical opinion from Dr. MMcI is new and material to reopen both the claim for service connection for flat feet and the request to reopen the claim for service connection for a bilateral knee or leg disability.  Id. 

Once it determines that the criteria for reopening a claim are met, the Board may proceed with adjudication on the merits of the reopened claim or claims if development is complete.  As discussed further in the Remand below, the appellant contends that his service treatment records are incomplete, so further development is required.  


ORDER

The request to reopen a claim for service connection for flat foot disability is granted; the appeal is granted to this extent only.

The request to reopen the claim for service connection for bilateral knee disability, to include bilateral leg disability, claimed as secondary to or aggravated by bilateral flat foot disability, is granted; the appeal is granted to this extent only.


REMAND

During the pendency of this claim, the appellant has asserted that the service treatment records of record are not complete.  He asserts that his service treatment records should reflect that he was placed on physical profiles due to his bilateral foot pain, and that his physical activity was restricted for a time because of foot pain.  He asserts that he had additional treatment, including use of braces, not reflected in the official service treatment records so far obtained.  

The Board notes that the official records verify that the appellant served on ACDUTRA until February 1980.  However, the service treatment records associated with the claims file do not include any entry after October 30, 1979.  No administrative entry after October 30, 1979 is included in the records available.  The records do not include any notation related to the appellant's separation in 1980.  No administrative record or document related to the appellant's release from ACDUTRA is of record.  It is the Board's opinion that another attempt should be made to search for records of the appellant's ACDUTRA from October 30, 1979 to February 1980.  

The appellant should again be informed of the law and regulations differentiating "active service" from "active duty for training."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  The appellant should again be informed of the criteria for establishing status as a "Veteran" for purposes of benefits administered by VA, and regulations governing applicability of the presumptions of soundness and aggravation where a claim is based on a single period of ACDUTRA, without other service.  See, e.g., Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of active duty for training).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the appellant an opportunity to provide any additional information that might assist VA to locate additional service treatment records.  In particular, the appellant should indicate whether he was assigned to a reserve component following his release from ACDUTRA in February 1980, whether he reported to a reserve component at any time after February 1980, and any details he may recall about the name or location of such reserve component.

The appellant should be asked to provide any details he may recall regarding his ACDUTRA after October 30, 1979, such as, where he reported for sick call, any facility at which he was seen for examination or evaluation of his feet or issuance of any special boot, shoe insert, brace, or other device after October 30. 1979.  

The appellant should also be afforded an opportunity to submit or identify additional clinical or non-clinical records, such as employment records, proximate to his release from ACDUTRA in February 1980.

The appellant should again be informed of the law and regulations differentiating "active service" from "active duty for training."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  The appellant should again be informed of the criteria for establishing status as a "Veteran" for purposes of benefits administered by VA, and regulations governing applicability of the presumptions of soundness and aggravation where a claim is based on a single period of ACDUTRA, without other service.  See, e.g., Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of active duty for training).

2.  Ask the National Personnel Records Center (NPRC), Army Reserves, or any other appropriate federal agency or service department records storage facility to search for separately-filed medical or psychiatric records for the appellant, additional personnel records for the appellant, additional official records of the appellant's release from ACDUTRA, any separately-file hospital records from any facility identified by the appellant, and for separately-filed Uniform Code of Military Justice (UCMJ) records for the appellant.  

3.  Thereafter, readjudicate the issues remaining on appeal.  If any claim remains denied, provide the appellant and his attorney a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


